DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 9/22/2020 to claim 1 has been entered. Claim 2 has been canceled. Claim 33 has been added. Claims 1 and 3-33 remain pending, of which claims 1, 3-6, 10-15, 20 and 33 are being considered on their merits. Claims 7-9, 16-19 and 21-32 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	
Election/Restrictions
Applicant's election of Group I, drawn to ta method of producing an isoprenoid, and the species of oxygen (from claims 3, 5, 11 and 16-19), an isoprene monomer and “isoprene-forming microorganism” as the corresponding species of microorganism (from claims 4, 7-10, 12 and 21-26) in the reply filed on 2/5/2020 stands.  Applicant highlights that the instant application is a bypass continuation application of an international application and is not a nation stage entry of an international application. While the applicant is correct that the application is a bypass application, the restriction would have been the same under the U.S. restriction practice. Specifically, as stated in the restriction requirement, the restricted claims are drawn to three distinct methods, each with unique steps and end products, and three distinct products each with unique structural features. Inventions I, V and VI are directed to related processes and inventions II, III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-15, 20 and 33 remain/is rejected under 35 U.S.C. 103 as being unpatentable over Calabria et al (U.S.PGPUB 2010/0048964) in view of Wei et al (2009, Appl Microbiol Biotechnol, 82:703–712; of record in IDS filed 7/9/2019).
Calabria teaches more efficient large scale methods of isoprene production are needed (see paragraphs [0002] – [0004]). Regarding claims 1, 4 and 10-12, Calabria teaches a method of producing isoprene from E. coli (aerobic microorganism) comprising the steps of culturing the bacteria in the presence of glucose (growth promoting agent), decreasing the glucose after the cells reached the stationary phase, culturing the cells to form isoprene, and collecting said 
Calabria does not teach using oxygen as the growth promoting agent (claims 3 and 5) or that a promoter is dependent on growth promoting agent (claim 1 and 33). Calabria does not teach the promoter is one of those listed in claim 6. Calabria does not teach decreasing the growth promoting agent oxygen concentration in the liquid phase (claims 11 and 14) or controlling the liquid concentration in the gas phase (claim 13).
 Wei is drawn to methods of large scale production compounds, polyhydroxybutyrate, using the bacterial species E. coli (see page 703). Wei teaches high bacteria cell density fermentation is mostly dependent on oxygen uptake and dissolved oxygen concentration; Wei teaches the oxygen supply problems also add more difficulties in scaling up production using bacteria in methods for large scale production (see col. 2 on page 703). Regarding claims 2-5 and 11, Wei teaches production with low level of oxygen demand has been considered as environmentally and economically sustainable, as micro- or anaerobic growth typically permits simpler reactor design, easier control strategies, and convenient operation conditions (see col. 1 on page 704). Regarding claims 3-4 and 11, Wei teaches E. coli possesses both aerobic and anaerobic metabolic regulation mechanisms (see col. 1 on page 704); oxygen reads on “growth promoting agent”. Regarding claims 1, 3-6, 11 and 33, Wei teaches anaerobic promoters for ldh) as the microaerobically inducible promoter (see Tables 1 and 2). Regarding claim 11, Wei teaches the E. coli can be grown in spinner flasks under aerobic conditions, and Wei teaches that the E. coli with the microaerobically inducible promoter controlling the gene for production of a target compound are grown under anaerobic (without oxygen) conditions for production of said compound (see abstract and pages 704-706). Regarding claim 33, Wei only teaches that oxygen is used to induce the promoter. 
It would have been obvious to combine Calabria and Wei to use oxygen as a growth promoting agent, and use Pldh to control the isoprene synthase gene, such that after the cells are expanded under normal aerobic conditions, they can be grown under anaerobic conditions for isoprene production. A person of ordinary skill in the art would have had a reasonable expectation of success in using oxygen as a growth promoting agent, and use Pldh to control the isoprene synthase gene, such that after the cells are expanded under normal aerobic conditions, they can be grown under anaerobic conditions for isoprene production because Wei teaches E. coli can be grown both aerobically and anaerobically, because Calabria teaches the isoprene synthase gene can be controlled by a promoter in E. coli, and because Wei teaches Pldh can be used to control a gene for production of the compound in E. coli for high compound accumulation under low or non-oxygen supply. The skilled artisan would have been motivated to use oxygen as a growth promoting agent, and use Pldh to control the isoprene synthase gene, such that after the cells are expanded under normal aerobic conditions, they can be grown under anaerobic conditions for isoprene production because Calabria is concerned with efficient large scale production of isoprene using E. coli, and Wei teaches methods for more efficient production of compounds using E. coli.
ldh to control a target gene can be done using either low or non-oxygen supply, which reads on controlling the oxygen levels and using no oxygen. While Wei is silent as to the exact level of oxygen present, giving Wei’s teaching of no oxygen, Wei’s teachings read on these limitations. 	
Regarding the levels of isoprene produced in the induction phase being below specific values in claims 15 and 20, as stated above Calabria specifically teaches that the production level can be controlled and reduced to eliminate the risk that a fire may occur during production or recovery of isoprene. While Calabria uses different units of measure than the units in claims 15 and 20, this teaching of controlling and reducing the isoprene production levels renders obvious the limitations to keep the levels below the listed values. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/22/2020 have been fully considered but they are not persuasive. 
Applicant highlights that the primary reference Calabria teaches using glucose as a growth inducing agent and that Calabria using another compound IPTG to induce the promoter to control isoprene production. Applicant highlights that the claimed method uses a promoter under control of a growth promoting agent such that the promoter is induced when the growth promoting agent is reduced. Applicant concludes that Calabria does not teach this limitation. However, as discussed in the above rejection, it is the secondary reference Wei that is relied upon to for teaching the use of a promoter inversely linked to the growth promoting agent oxygen. As discussed above, it would have been obvious to combine Calabria and Wei to use oxygen as a growth promoting agent, and use Pldh to control the isoprene synthase gene, such ldh to control the isoprene synthase gene, such that after the cells are expanded under normal aerobic conditions, they can be grown under anaerobic conditions for isoprene production because Wei teaches E. coli can be grown both aerobically and anaerobically, because Calabria teaches the isoprene synthase gene can be controlled by a promoter in E. coli, and because Wei teaches Pldh can be used to control a gene for production of the compound in E. coli for high compound accumulation under low or non-oxygen supply. The skilled artisan would have been motivated to use oxygen as a growth promoting agent, and use Pldh to control the isoprene synthase gene, such that after the cells are expanded under normal aerobic conditions, they can be grown under anaerobic conditions for isoprene production because Calabria is concerned with efficient large scale production of isoprene using E. coli, and Wei teaches methods for more efficient production of compounds using E. coli. Therefore the rejection above is not over Calabria’s use of glucose and IPTG, but rather over the obviousness to use Wei’s oxygen as a growth promoting agent and Pldh promoter to control the isoprene synthase gene in Calabria’s method. Therefore this argument is not persuasive.  
Applicant highlights that their motivation for using oxygen as the growth promoting agent is different from the reasons stated in the references. However, the fact that applicant may have a particular motivation for using oxygen does not mean that the cited references must also provide the same motivation. As stated above, Wei provides motivation for using oxygen as the growth promoting agent, and to control the promoter, in Calabria’s method and there is no requirement that the references have identical motivation as the applicant. Therefore this argument is not persuasive.  
Applicant highlights that Wei teaches a different growth promoting agent and promoter from those taught in than Calabria. Applicant then generally alleges that there is no motivation 
Applicant points to new claim 33 wherein only one growth promoting agent is used to induce the promoter, highlights that Calabria uses glucose and IPTG. However, again, as stated above, the rejection is over the obviousness to use Wei’s oxygen as the growth promoting agent that is inversely linked to a promoter. Furthermore, as stated above, Wei only teaches that oxygen is used as the growth promoting agent to induce the promoter. Therefore this argument is not persuasive.  
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653